Citation Nr: 1420129	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to a compensable evaluation for bilateral shin splints.

4.  Entitlement to a compensable evaluation for a bilateral foot condition.

5.  Entitlement to a disability evaluation in excess of 10 percent for hypertension.

6.  Entitlement to a disability evaluation in excess of 10 percent for a lumbar spine condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in June 2008 and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at an October 2013 hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing has been associated with the claims file. In October 2013, the Veteran, through his representative, submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

The issues of an initial disability rating in excess of 50 percent for PTSD and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2013 hearing, the Veteran specifically withdrew the issues of entitlement to increased ratings for bilateral shin splints, a bilateral foot condition, hypertension, and a lumbar spine condition. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased ratings for: bilateral shin splints, a bilateral foot condition, hypertension, and a lumbar spine condition, have been met.  38 U.S.C.A.                 § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204. In this case, the Veteran, at an October 2013 hearing, withdrew the issues of entitlement to increased ratings for: bilateral shin splints, a bilateral foot condition, hypertension, and a lumbar spine condition; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The appeals for entitlement to increased ratings for: bilateral shin splints, a bilateral foot condition, hypertension, and a lumbar spine condition are dismissed.


REMAND

During an October 2013 hearing, the Veteran alleged that his PTSD has worsened since he was last examined. A responsive examination is required to evaluate the current severity of his service-connected PTSD. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). VAOPGCPREC 11-95 (1995). Additionally, in May 2011 the Veteran filed an application for increased compensation based on unemployability, which was denied by the rating decision rendered in May 2013. The Board does not have enough evidence to make a determination regarding the claim for TDIU. 

Accordingly, the case is REMANDED for the following actions:

1. Conduct any necessary development, including obtaining any outstanding, appropriately identified, pertinent records of treatment or evaluation the Veteran has received for his service-connected PTSD including records from the Social Security Administration. 

2. After all available records have been associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination to evaluate his service-connected PTSD. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

3. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations. The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD. The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

4. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion as to the effects of the Veteran's service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience. 

The examiner should consider an October 2012 VA examination report that stated "PTSD MAKES HIM UNEMPLOYABLE PER THE VETERAN. NO JOB HISTORY FOR PAST TWO YEARS." 

The examiner should also note that when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102  requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998) (emphasis added).

All opinions provided must include an explanation of the bases for the opinion. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.

5. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


